                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

WANDA BOWLING                                     §
                                                  §   Civil Action No. 4:18-CV-610
v.                                                §   (Judge Mazzant/Judge Nowak)
                                                  §
LESTER JOHN DAHLHEIMER, JR., ET                   §
AL.                                               §

                MEMORANDUM ADOPTING REPORTS AND
         RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the following Reports of the United States Magistrate Judge in

this action, this matter having been heretofore referred to the Magistrate Judge pursuant to

28 U.S.C. § 636. On March 7, 2019, the Report of the Magistrate Judge (Dkt. #89) was entered

containing proposed findings of fact and recommendations that Defendant Judge Piper McCraw’s

Motion to Dismiss be granted. On March 8, 2019, the Reports of the Magistrate Judge (Dkts. #92;

#93) were entered containing proposed findings of fact and recommendations that the Motions to

Dismiss filed by Defendants Justice David Evans and the Clerk of the Court each be granted.

Lastly, on April 2, 2019, the Report of the Magistrate Judge (Dkt. #103) was entered containing

proposed findings of fact and recommendations that Defendant District Attorney Greg Willis’s

(“DA Willis”) Motion to Dismiss be granted. Having received the Reports and Recommendations

of the Magistrate Judge, having considered Plaintiff’s objections (Dkts. #96; #97; #98; #109), and

having conducted a de novo review, the Court is of the opinion that the Magistrate Judge’s Reports

should be adopted.
                                       RELEVANT BACKGROUND

         The facts are set out in further detail by the Magistrate Judge and need not be repeated here

in their entirety.1 On August 23, 2018, Plaintiff filed suit in the Northern District of Texas, against

her former spouse Lester John Dahlheimer, Jr. (“Dahlheimer”); the estate of her former father-in-

law Lester John Dahlheimer, Sr. (“Dahlheimer, Sr.”); Dahlheimer’s divorce counsel Paulette

Mueller; Judge Piper McCraw; District Attorney Greg Willis; Justice David Evans; the Fifth

District Court of Appeals Clerk of the Court; and Court-Appointed Receivers Craig A. Penfold

and Rhonda Childress-Herres (Dkt. #2). Plaintiff’s claims against these Defendants all relate to or

otherwise stem from her underlying divorce proceeding filed in 2015.                                   Specifically,

Plaintiff alleges that her former spouse misappropriated Plaintiff’s assets throughout their

marriage and divorce proceeding, and that the remaining Defendants unlawfully participated, in

one manner or another, in either the divorce proceeding or the subsequent enforcement

proceedings. Plaintiff’s live Complaint asserts the Defendants “violat[ed] Plaintiff’s constitutional

rights [by] their participation in conspiracy to unlawfully seize property, misc. assets, forgery,

fraud, cover up of unlawful conduct, tampering with evidence, FURTHER using threat tactics to

bully Plaintiff into quiet submission” (Dkt. #2 at p. 1) (emphasis in original).

         On March 7, 2019, and March 8, 2019, respectively, the Magistrate Judge recommended

that Judge McCraw and Justice Evans’s Motion to Dismiss be granted because Plaintiff’s claims

against these judges: (1) in their official capacity are barred by sovereign immunity; (2) are barred

by Rooker-Feldman; and (3) are barred by absolute judicial immunity (Dkts. #89, #92). Also on

March 8, 2019, the Magistrate Judge recommended that the Clerk of the Court’s Motion to Dismiss

be granted because Plaintiff’s claims against the Clerk: (1) are against a non-jural entity, incapable


1
  Plaintiff makes several objections to the factual background in the Report (Dkt. #96 at p. 3); upon independent
review, the Court finds Plaintiff’s objections to be unfounded and/or irrelevant. Plaintiff’s objections are overruled.


                                                          2
of being sued; (2) in her official capacity are barred by sovereign immunity; (3) are barred by

Rooker-Feldman; and (4) fail to state a violation of Plaintiff’s constitutional rights under § 1983

(Dkt. #93).    Plaintiff filed her Objections to these three Reports on March 21, 2019

(Dkts. #96; #97; #98). Thereafter, on April 2, 2019, the Magistrate Judge further recommended

that DA Willis’s Motion to Dismiss be granted because Plaintiff’s claims against DA Willis: (1) in

his official capacity are barred by sovereign immunity; (2) are barred by absolute prosecutorial

immunity; and (3) fail to allege any personal involvement of DA Willis, necessary to state a claim

under § 1983 (Dkt. #103). Plaintiff filed objections to this Report on April 16, 2019 (Dkt. #109).

                                 PLAINTIFF’S OBJECTIONS

       A party who files timely written objections to a magistrate judge’s report and

recommendation is entitled to a de novo review of those findings or recommendations to which

the party specifically objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)–(3). Through

her filings, Plaintiff has asserted nine (9) objections to the Magistrate Judge’s recommendations

(Dkts. #89; #92; #93; #103): (1) the Report incorrectly found that Judge McCraw, Justice Evans,

the Clerk of the Court, and DA Willis are entitled to sovereign immunity (Dkts. #96 at pp. 6–7;

#97 at p. 7; #98 at p. 2; #109 at pp. 4, 7); (2) Rooker-Feldman does not bar Plaintiff’s claims

against Judge McCraw, Justice Evans, and the Clerk of the Court because “there was extrinsic

fraud” (Dkts. #96 at pp. 5, 8–9; #97 at p. 9; #98 at p. 4); (3) Judge McCraw and Justice Evans are

not entitled to absolute judicial immunity because both individuals stepped outside of their judicial

roles (Dkts. #96 at pp. 10–13; #97 at pp. 3, 7); (4) Plaintiff sufficiently stated a § 1983 claim

against the agency of the Clerk of the Court, not Lisa Matz, because “the clerk [] refused to correct

the record,” thereby “violat[ing] Plaintiff’s due process constitutional right” (Dkt. #98 at p. 3);

(5) DA Willis is not entitled to prosecutorial immunity (Dkt. #109 at pp. 5–7); (6) Plaintiff has




                                                 3
sufficiently pleaded a malicious prosecution claim against DA Willis (Dkt. #109 at pp. 9–10);

(7) Plaintiff’s claims against DA Willis are not time-barred because Plaintiff previously “presented

her claims in her second Motion to Recuse Judge McCraw (7/5/2016), her Appellant Brief (4/2017)

and other motions” (Dkt. #109 at p. 10); (8) the Report incorrectly recommended dismissal of

Plaintiff’s conspiracy claim because “[c]onspiracy isn’t a claim that can be proven by a pleading”

(Dkt. #109 at p. 10); and (9) Plaintiff’s allegations support a finding of punitive damages against

DA Willis (Dkt. #109 at pp. 2–3). The Court now considers these objections.2

Sovereign Immunity

         Defendants Judge McCraw, Justice Evans, the Clerk of the Court, and DA Willis all

asserted sovereign immunity as a bar to Plaintiff’s claims against them in their official capacities.

The Reports found that each were entitled to sovereign immunity, resulting in dismissal of any

claims against them in their official (but not individual) capacities (Dkts. #89 at pp. 10–11;

#92 at pp. 9–10; #93 at p. 13; #103 at p. 9).

         As to Judge McCraw, Plaintiff objects that “Judge Nowak elevates Judge McCraw to have

sovereignty only God possesses” (Dkt. #96 at p. 6), and asserts that an exception to sovereign

immunity are claims brought under the Fourteenth Amendment, which “provide[s] for private suits

against States or state official which are constitutionally impermissible in other contexts”

(Dkt. #96 at p. 8). Plaintiff is mistaken that raising a claim under the Fourteenth Amendment

waives Judge McCraw’s sovereign immunity; sovereign immunity is waived and an individual

may sue the state where a state consents or “Congress abrogates the state’s sovereign immunity

pursuant to [section 5 of] the Fourteenth Amendment.” Sias v. Jacobs, 6:17CV413, 2017 WL

8229544, at *3 (E.D. Tex. Dec. 11, 2017), report and recommendation adopted, 6:17CV413, 2018


2
 Plaintiff raises certain arguments that could be construed as a request to recuse the Magistrate Judge. To the extent
Plaintiff asks for recusal, such request is denied at present.


                                                          4
WL 1335424 (E.D. Tex. Mar. 14, 2018), appeal dismissed, 18-40280, 2018 WL 4677432 (5th Cir.

Apr. 20, 2018) (citing Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S.

666, 670 (1999)). There is no such Congressional abrogation before the Court.

       Moreover, as to Justice Evans, the Clerk of the Court, and DA Willis, Plaintiff objects that

“[t]he Eleventh Amendment limits official capacity claims against certain state officials (not all)

to prospective injunctive relief, it does not affect damage claims against those officials in their

individual capacity” (Dkts. #97 at p. 7; #98 at p. 2; #109 at p. 7). This statement is consistent with

the findings of the Reports; the Magistrate Judge found only Plaintiff’s claims against Defendants

in their official capacities were barred by sovereign immunity and continued on to discuss

Plaintiff’s remaining claims against Defendants in their individual capacities. In her objections to

the Report addressing her claims against DA Willis, Plaintiff also alleges that sovereign immunity

“relates to The Texas Tort Claims Act[,] which has nothing to do with Plaintiff’s Complaint” and

“Judge Nowak mistranslates Ramming v. US [sic] as applied to proving ‘facts’ when it is nothing

of the sort” (Dkt. #109 at p. 4). These statements are nonsensical. Plaintiff’s first objection is

overruled.

Rooker-Feldman Doctrine

       The Reports further found that Plaintiff’s claims against Judge McCraw, Justice Evans,

and the Clerk of the Court are barred by the Rooker-Feldman doctrine to the extent that Plaintiff

has asserted a collateral attack on the orders issued in Plaintiff’s divorce proceeding. Plaintiff

argues, in her second objection, that “[t]he Rooker-Feldman doctrine has become perverted” and

is not intended for use in cases like the instant matter (Dkts. #96 at p. 8; #97 at p. 9; #98 at p. 4).

The Reports specifically addressed this argument:

       Plaintiff contends that “[t]he Rooker-Feldman doctrine has become perverted in
       that [t]he Rooker-Feldman doctrine was originally related to the Anti-Injunction



                                                  5
       Act. . . Somehow it was twisted, and is about to be abolished”. . . .Contrary to
       Plaintiff’s assertions, “[c]ourts in this circuit have ‘consistently applied [and
       continue to apply] the Rooker-Feldman doctrine as a bar to federal jurisdiction over
       matters related to the family disputes of divorce and child support.’”

(Dkts. #92 at p. 12; #93 at p. 15). Plaintiff does not raise any new authority or arguments in support

of this contention; the Court agrees with the assessment of the Magistrate Judge, courts in this

circuit have consistently applied Rooker-Feldman as a bar to federal jurisdiction over matters

related to divorce.

       Plaintiff next argues Rooker-Feldman is inapplicable because the Reports failed to consider

extrinsic fraud (Dkts. #96 at p. 8; #97 at p. 9; #98 at p. 4). In support of her contention, Plaintiff

relies on a Ninth Circuit case, Kougasian v. TMSL, Inc., 359 F.3d 1136, 1141 (9th Cir. 2004) (Dkts.

#96 at pp. 8–9; #97 at pp. 9–10; #98 at pp. 4–5). The Kougasian court held that “Rooker–

Feldman ‘does not bar subject matter jurisdiction when a federal plaintiff alleges a cause of action

for extrinsic fraud on a state court and seeks to set aside a state court judgment obtained by that

fraud.’” Stabler v. Ryan, 949 F. Supp. 2d 663, 666–67 (E.D. La. 2013). However, “Fifth Circuit

precedent differs on this point”; “in Truong v. Bank of America, N.A., 717 F.3d 377 (5th Cir. 2013),

the Fifth Circuit decided whether the Rooker–Feldman doctrine applied to a complaint alleging

that the ‘unfair and deceptive’ acts of two banks resulted in wrongful foreclosure on the plaintiff’s

mortgage loan.” Id. at 667; see also Houston v. Queen, 8 F. Supp. 3d 815, 823–24 (W.D. La.

2014), aff’d sub nom. Houston v. Venneta Queen, 606 F. App’x 725 (5th Cir. 2015) (“In the Fifth

Circuit, the relevant inquiry is whether fraud allegations are independent for purposes of

the Rooker–Feldman doctrine. . . .The Houston Brothers’ decision to frame their fraud claim as a

civil rights action for injuries arising from a state court's judgment does not confer this Court with

the jurisdiction necessary to review and invalidate the Judgment of Possession.”) (citing Price v.

Porter, 351 F. App’x 925, 926–27 (5th Cir. 2009)).              “In determining whether Rooker–



                                                  6
Feldman forbade the plaintiff from bringing the case, the Fifth Circuit explained: ‘[o]ne hallmark

of the Rooker–Feldman inquiry is what the federal court is being asked to review and reject. A

federal district court lacks jurisdiction over challenges to state court decisions in particular

cases arising out of judicial proceedings.’” Stabler, 949 F. Supp. 2d at 667 (quoting Truong, 717

F.3d at 382) (emphasis in original).      “[T]he second ‘hallmark’ is ‘the source of the federal

plaintiff’s alleged injury,’ and specifically, whether the plaintiff asserts as a legal wrong ‘an

allegedly erroneous decision by a state court’ or ‘an allegedly illegal act or omission by an adverse

party.’” Id. (quoting Truong, 717 F.3d at 383). “[T]he Fifth Circuit clarified that there is ‘no

general rule that any claim that relies on a fraud allegation is an “independent claim” for Rooker–

Feldman purposes,’” and expressly distinguished cases in which parties brought direct challenges

to state court judgments. Id. (quoting Truong, 717 F.3d at n. 3; citing Magor v. GMAC Mortgage,

L.L.C., 456 F. App’x 334, 336 (5th Cir. 2011)).

       Here, Plaintiff’s claims against Judge McCraw, Justice Evans, and the Clerk of the Court

are attacks on the state court judgment itself; notably, although Plaintiff avers that “[n]owhere in

Plaintiff’s Complaint is there a request to review and relitigate any final judgments made in the

state court” (Dkts. #96 at p. 9; #97 at p. 10; #98 at p. 5), Plaintiff clearly requests that the orders

and judgments entered in the underlying divorce proceedings be vacated, and that the judges recuse

themselves from the matter. Plaintiff’s claims, even though characterized as civil rights claims,

do nothing more than “‘invite district court review and rejection’ of the state divorce decree.”

Blessett v. Texas Office of Attorney Gen. Galveston County Child Support Enf’t Div., 756 F. App’x

445, 446 (5th Cir. 2019) (quoting Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. at

280, 284 (2005)); Sookma v. Millard, 151 F. App’x 299, 300 (5th Cir. 2005) (Rooker–

Feldman bars the losing party’s claim that the parties to the state suit conspired with the judge to




                                                  7
deprive her of civil rights when she sought to enjoin enforcement of the state court divorce decree

and damages).3 Plaintiff’s second objection is overruled.4

Judicial Immunity

         Plaintiff argues that Judge McCraw and Justice Evans are not entitled to judicial immunity

because both judges acted outside of their judicial role and without jurisdiction. Specifically, as

to Judge McCraw, Plaintiff argues that Judge McCraw engaged in non-judicial actions by

“directing her clerk to deny a hearing,” “appoint[ing] her own recusal Judge twice,” and recused

herself, but then still proceeded over a hearing in state court (Dkt. #96 at pp. 11–12). Considering

these allegations, the Report found:

         Judge McCraw’s actions—denying requests for hearing, denying requests for
         injunctive relief, issuing orders, refusing to recuse herself, and maintaining control
         of the courtroom and the court’s docket—were clearly judicial functions. “In other
         words, [Plaintiff’s] claims against Judge [McCraw] derive from a function
         normally performed by a judge: the running of a case assigned to [her] state court
         docket. Plaintiff’s claims against Judge [McCraw] arise out of actions that occurred
         in a courtroom or appropriate adjunct space, and that centered around a case
         pending before [her]”. . . . Indeed, everything Plaintiff complains of relates to
         actions Judge McCraw took as a judge. If Plaintiff thought decisions in her case
         were in error, the remedy would have been an appeal or other remedy in state court
         addressing the merits of her case.

(Dkt. #89 at pp. 20–21). Indeed, as the Report found, Plaintiff’s allegations against Judge McCraw

are all judicial functions, and therefore are barred by judicial immunity. See Pina-Rodriquez v.

Burroughs, 2:13- CV-124-J, 2014 WL 947667, at *10 (N.D. Tex. Mar. 11, 2014). Further, the

Report addressed whether Judge McCraw lacked jurisdiction over the underlying state court

matter, finding that



3
  Furthermore, the Reports qualified “[t]o the extent that [Plaintiff] ha[s] asserted a collateral attack on the orders
issued in [Plaintiff’s] divorce, that constitutes a collateral attack on the ruling of the state court and this Court does
not have the jurisdiction to grant the requested relief.” (Dkt. #89 at p. 16).
4
  Plaintiff also argues that the Domestic Relations Exception does not apply in the instant case (Dkts. #96 at p. 9;
#97 at p. 8; #98 at p. 3). The Reports found that the Domestic Relations Exception was not applicable in this matter
because diversity jurisdiction was not the basis for the Court’s subject matter jurisdiction.


                                                            8
       Judge McCraw, as presiding judge for the 469th District Court of the State of Texas,
       has general subject matter jurisdiction to preside over [Plaintiff’s] case. The 469th
       District Court is a court of general jurisdiction provided by Article V, Section 8, of
       the Texas Constitution; and has original jurisdiction of a civil matter in which the
       amount in controversy is more than $500, exclusive of interest. . . . [Plaintiff’s]
       Complaint listed a dispute over the homestead, which was worth well over the
       $500.00 threshold for subject matter jurisdiction

(Dkt. #89 at n. 8). Plaintiff has failed to proffer any authority to the contrary.

       Plaintiff similarly argues that Justice Evans is not entitled to judicial immunity because he

is not protected for non-judicial actions and acted outside of his jurisdiction. Specifically, Plaintiff

asserts that “[Justice] Evans. . . had an administrative obligation to direct the clerks to correct the

records” after Plaintiff “motioned the court making it clear the Memorandum had misstatements

and no evidentiary foundation” (Dkt. #97 at p. 4), and “[t]his action to correct the records is a

DUTY of the clerk of the court. [Justice Evans] controlled the duty of the Fifth District Court of

Appeals. [Justice] Evans acted outside of his jurisdiction” (Dkt. #97 at p. 5). The Report addressed

these arguments as well, finding:

       Plaintiff’s allegations that Justice Evans authored an opinion affirming the trial
       court, denied her request for hearing on correcting the appellate record, denied her
       motion to correct the appellate record, and otherwise generally exercised control
       over his court’s docket are all clearly judicial functions. . . . Plaintiff is unable to
       sue a judge for actions taken as a judge simply because she feels the judge made
       errors or exceeded his authority.

(Dkt. #92 at p. 20). As the Report found, Plaintiff’s allegations against Justice Evans are judicial

functions, and therefore are barred by judicial immunity. Paup v. Texas, 6:16-CV-417-RWSKNM,

2017 WL 9289648, at *10 (E.D. Tex. Jan. 31, 2017), report and recommendation adopted, 6:16-

CV-417-RWS-KNM, 2017 WL 1129906 (E.D. Tex. Mar. 27, 2017). The Report also addressed

whether Justice Evans lacked jurisdiction over the underlying state court appellate proceedings,

finding that:




                                                   9
         Justice Evans, as a justice of the Fifth District Court of Appeals, has appellate
         jurisdiction to preside over [Plaintiff’s] appeal of her divorce. The Fifth District
         Court of Appeals is a court of general jurisdiction provided by Article V, Section
         8, of the Texas Constitution; and has appellate jurisdiction of all civil cases within
         its district of which the district courts or county courts have jurisdiction when the
         amount in controversy or the judgment rendered exceeds $250, exclusive of interest
         and costs. . . [Plaintiff’s] Complaint listed a dispute over the homestead in the
         Dallas area, which was worth well over the $250.00 threshold for subject matter
         jurisdiction.

(Dkt. #92 at n. 8). Plaintiff has failed to proffer any authority to the contrary. Plaintiff’s third

objection is overruled.5

Clerk of the Court

         As a threshold issue to Plaintiff’s objection, Plaintiff confirms that she “is suing the agency

Clerk of the Court” (Dkt. #98 at p. 1), not Lisa Matz; Plaintiff avers that if Ms. Matz “is accountable

then Plaintiff will add her to the suit.” The Clerk of the Court is not a jural entity that can be sued.

As the Report found, “Texas Government Code § 51.204. . . does not give a jural identity to the

office or agency Clerk of the Court, or grant the office or agency the power to sue or be sued.

Plaintiff has failed to demonstrate that the Clerk of the Court can initiate litigation on its own

behalf or be sued” (Dkt. #93 at pp. 10–11). Plaintiff has decried seeking any relief against Ms.

Matz. Plaintiff’s objection is overruled.

DA Willis

         Prosecutorial Immunity

         Plaintiff argues in her fifth objection that DA Willis is not entitled to prosecutorial

immunity because “District Attorney Greg Willis’s actions to send an unsuspecting (non-charging)




5
 Plaintiff also argues that Judge McCraw and Justice Evans are not entitled to qualified immunity (Dkts. #96 at p. 13;
#97 at p. 5). The Reports did not reach Judge McCraw or Justice Evans’s arguments regarding qualified immunity;
Plaintiff’s objections are overruled.


                                                         10
[sic] to Plaintiff to appear, then falsely accuse the Plaintiff of a felony does not even closely mimic

‘initiation and prosecution’ of a case” (Dkt. #109 at p. 5). To this point, the Report found:

         the acts identified in Plaintiff’s complaint were performed in the scope of his
         prosecutorial functions. . . . to Plaintiff’s argument that DA Willis’s “request” for
         her to appear at hearing, such statement appears to be inaccurate and based upon
         Plaintiff’s misunderstanding regarding the DA’s office and its relationship to or
         with the Sheriffs Office. On April 14, 2015, Sergeant M. Vance of the Collin
         County Sheriffs Office requested a property hearing to determine “the rightful
         owner of the firearm and ammunition.” Plaintiff is listed as a witness. On November
         11, 2015, notice of the hearing was sent to Plaintiff and Mr. Dahlheimer. The record
         demonstrates that DA Willis did not send the complained-of request to appear at
         the state court property hearing, but even had DA Willis sent a subpoena requesting
         Plaintiff’s appearance, such an action would be protected by prosecutorial
         immunity.

(Dkt. #103 at pp. 14–15).6 Plaintiff does not assert any authority or argument in support of her

objection to the above finding. Upon review, as the Report found, Plaintiff’s claims against DA

Willis, as alleged, involve DA Willis’s prosecutorial function. See Hereford v. Say, 5:13-CV-

00222-C, 2014 WL 5343328, at *4 (N.D. Tex. Oct. 21, 2014). Plaintiff’s objection is overruled.

         Personal Involvement

         In connection with DA Willis, the Report further recites that “Plaintiff does not raise any

factual allegations of individualized conduct taken by DA Willis,” and instead, “[t]he majority, if

not all, of Plaintiff’s allegations directed to DA Willis involve purported actions taken by other

assistant district attorneys. . . .§ 1983 does not impose vicarious or respondeat-superior liability on

officials” (Dkt. #103 at p. 17). Plaintiff objects to this finding and argues that “Judge Nowak

cannot make this judgement until after discovery” (Dkt. #109 at p. 9). Plaintiff is mistaken; this




6
  Plaintiff contends that the “defense story about the ‘sheriff’ is absolute fabrication. Plaintiff cannot identify this
story or claim in any pleading. Judge Nowak is either getting her information Ex parte or is simply creating the
defense” (Dkt. #109 at p. 6). Plaintiff is mistaken; such information was provided to the Court and to Plaintiff on
November 16, 2018 (Dkts. #69 at p. 4; #69-2).


                                                          11
is an argument that is appropriately considered at the motion to dismiss stage. See Pompura v.

Willis, 4:16-cv-766 (E.D. Tex 2017). Plaintiff’s objection is overruled.

       Statute of Limitations

       The Report also found Plaintiff’s claims against DA Willis were time-barred. Plaintiff

argues again that she preserved these claims by raising them “in her second Motion to Recuse

Judge McCraw (7/5/2016), her Appellant Brief (4/2017), and other motions” (Dkt. #109 at p. 10).

Plaintiff’s allegations related to DA Willis in the instant case all took place in 2015. Plaintiff filed

suit on August 23, 2018, well over two years following these incidents. Plaintiff did not preserve

the tolling of limitations by mentioning such complaints in earlier filings. Plaintiff’s objection is

overruled.

       Conspiracy and Malicious Prosecution

       Plaintiff next argues that neither malicious prosecution, nor “[c]onspiracy [are] a claim that

can be proven by a pleading. Discovery must be allowed” (Dkt. #109 at pp. 9, 10). Plaintiff is

again incorrect; both claims must be properly pleaded prior to discovery, and if they are not, are

properly dismissed in a motion to dismiss under Rule 12(b)(6) for failure to state a claim.

Specifically, regarding the malicious prosecution claim, the Report noted that “because the

Constitution does not include a right to be free from malicious prosecution (as Plaintiff pleads),

she has failed to state a claim” (Dkt. #103 at pp. 20–21). Plaintiff has failed to provide any contrary

authority. Further, the Report noted that “Plaintiff has wholly failed to support [Plaintiff’s]

argument that DA Willis conspired to lodge false accusations against her so as to undermine her

divorce proceedings before Judge McCraw” (Dkt. #103 at p. 21). Upon independent review, the

undersigned finds that Plaintiff fails to support any conspiracy involving DA Willis with specific

factual allegations, and instead, relies primarily on her unfounded suspicions as support for her




                                                  12
claim. Such allegations are insufficient to state a claim for relief. E.G. v. Bond, No. 1:16-CV-

068-C, 2017 WL 129019, at *4 (N.D. Tex. Jan. 13, 2017) (citing Hale v. Harney, 786 F.2d 688,

690 (5th Cir. 1986)). Plaintiff’s objection is overruled.

       Punitive Damages

       Plaintiff also states that the Magistrate Judge unfairly advocated for the Defendants in the

Reports. Upon review of the record, the undersigned finds Plaintiff’s allegations to be baseless

and unfounded in the record. For example, Plaintiff argues that the Magistrate Judge raised the

argument that Plaintiff is not entitled to an award of punitive damages from DA Willis because

she fails to state any claim for relief (Dkt. #109 at p. 2). However, in DA Willis’s Motion to

Dismiss, DA Willis clearly argues, “[f]inally, Plaintiff has failed to allege any viable claims for

recovery of punitive damages” (Dkt. #35 at pp. 2, 3, 8, 18). Plaintiff’s objections are overruled.

       Futility of Amendment

       As a final matter, the Reports each found that Plaintiff should be not be given an

opportunity to amend her claims against Judge McCraw, Justice Evans, the Clerk of the Court, and

DA Willis because such amendment would be futile in light of the various immunities raised and

the applicability of the Rooker-Feldman doctrine. The Court agrees, and further notes that the

Magistrate Judge has not foreclosed Plaintiff’s ability to request leave to amend her claims against

the remaining Defendants following the undersigned’s review of the Reports considered herein.

                                         CONCLUSION

       Having considered Plaintiff’s Objections (Dkts. #96; #97; #98; #109), and having

conducted a de novo review, the Court adopts the Magistrate Judge’s Reports (Dkts. #89; #92;

#93; #103) as the findings and conclusions of the Court.




                                                 13
           It is ORDERED that Defendant Judge Piper McCraw’s Fed. R. Civ. P. 12(b)(1) and

    12(b)(b)(6) Motion to Dismiss (Dkt. #37), Defendant Justice David Evans’ Fed. R. Civ. P. 12(b)(1)

    and 12(b)(6) Motion to Dismiss (Dkt. #38), Fed. R. Civ. P. 12(b)(1) and 12(b)(6) Motion to

    Dismiss by Defendant Lisa Matz, Clerk of the Court of the 5th District Court of Appeals

    (Dkt. #39), and Defendant District Attorney Greg Willis’ Motion to Dismiss Pursuant to Fed. R.

    Civ. P. 12(b)(6) (Dkt. #35) each be GRANTED. It is further ORDERED that Plaintiff’s claims

    against Judge McCraw, Justice Evans, the Clerk of the Court, and DA Willis (in his official

    capacity) are DISMISSED WITHOUT PREJUDICE, and Plaintiff’s claims against DA Willis

    (in his individual capacity) are DISMISSED WITH PREJUDICE. Plaintiff’s claims against the

.   remaining Defendants, not addressed by the referenced Reports, Lester John Dahlheimer, Jr., the

    estate of her former father-in-law Lester John Dahlheimer, Sr., Paulette Mueller, and Court-

    Appointed Receivers Craig A. Penfold and Rhonda Childress-Herres remain.

           IT IS SO ORDERED.
          SIGNED this 7th day of August, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                   14
